Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO
CREDIT AGREEMENT

THIS SECOND AMENDMENT to Credit Agreement (this “Amendment”) is entered into as
of March 27, 2020, by and between JPMORGAN CHASE BANK, N.A., (“JPMorgan”) as
Administrative Agent (in such capacity, “Administrative Agent”), the Lenders
party hereto (each a “Lender” and collectively, the “Lenders”) including
JPMorgan in its capacity as a Lender, the Loan Parties party hereto and CALAMP
CORP., a Delaware corporation (“Borrower”).

Recitals

A.Administrative Agent, Lenders, the Loan Parties and Borrower have entered into
that certain Credit Agreement dated as of March 30, 2018 (as amended by that
certain First Amendment to Credit Agreement dated July 16, 2018 and as amended
from time to time, the “Credit Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Credit Agreement.  

C.Borrower, the Loan Parties, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2.Amendments to Credit Agreement.  

2.1Section 1.01 (Defined Terms).  Section 1.01 of the Credit Agreement is hereby
amended by amending and restating the following definitions in their entirety as
follows:

““Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment ABR
Spread”, “Revolving Commitment Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Borrower’s Senior Leverage Ratio as of the most
recent determination date, provided that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrower’s consolidated
financial information for the Borrower’s first fiscal quarter ending after the
Second Amendment Effective Date, the “Applicable Rate” shall be the applicable
rates per annum set forth below in Category 1:

Senior Leverage

Ratio

Revolving
Commitment

ABR Spread

Revolving
Commitment
Eurodollar

Spread

Commitment Fee Rate

Category 1

≥ 1.5 to 1.0

 

 

2.00%

 

3.00%

 

0.50%

Category 2

< 1.5 to 1.0  but

≥ 1.0 to 1.0

 

 

1.75%

 

2.75%

 

0.45%

1

 

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

Category 3

< 1.0 to 1.0

 

 

1.50%

 

2.50%

 

0.40%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Senior Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided
that at the option of the Administrative Agent or at the request of the Required
Lenders, if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Section 5.01,
the Senior Leverage Ratio shall be deemed to be in Category 1 during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.”

““Existing Notes” means (a) the unsecured convertible senior notes of the
Borrower due 2020 issued on May 1, 2015 pursuant to the Convertible Senior Notes
Indenture and any additional notes issued pursuant thereto and (b) the 2.00%
Convertible Senior Notes due 2025 issued on June 20, 2018 pursuant to the
certain Indenture between the Company and The Bank of New York Mellon Trust
Company, N.A., as trustee, in an aggregate outstanding principal amount not to
exceed $260,000,000.”

““FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.”

““Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.”

““LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion (in each case, the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than 1.00%, such rate shall be deemed to be 1.00%
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.12 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than 1.00%, such
rate shall be deemed to be 1.00% for purposes of this
Agreement.  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.”

““Funded Indebtedness” means, at any date, the aggregate principal amount of (a)
Indebtedness of the type set forth in clauses (a)(x), (b), (c), (e), (h) and (i)
(but solely to the extent constituting a reimbursement obligation to the Issuing
Bank in respect of an LC Disbursement) of the definition of Indebtedness and (b)
Guarantees of Indebtedness of others of the type set forth in the immediately
preceding clause (a), in each case, to the extent reflected as a liability on
the balance sheet of the Borrower and its Subsidiaries on a consolidated basis
at such date,

2

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

in accordance with GAAP.”

““Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17(b).”

““Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.”

““Revolving Credit Maturity Date” means March 30, 2022, or any earlier date on
which the Revolving Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof.”

““Total Leverage Ratio’ means, on any date, the ratio of (a) Funded Indebtedness
on such date less up to $100,000,000 of unrestricted cash and Cash Equivalents
of the Borrower held in the United States and with respect to which the
Administrative Agent has a perfected Lien to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.”

2.2Section 1.01 (Defined Terms).  Section 1.01 of the Credit Agreement is hereby
amended by adding the following defined terms:

““Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.”

““Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).”

““Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).”

3

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

““Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.”

““Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.”

““Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.”

““Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.12 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.12.”

““Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.”

““Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”

““Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.”

4

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

““BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k) of such party.”

““Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each interest period) being established by
the Administrative Agent in accordance with:

 

(1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

(2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

““Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable interest
period with respect to the LIBO Rate.”

““Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 382.2(b).”

““Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.”

““Dividing Person” has the meaning assigned to it in the definition of
“Division.”

““Division” means the division of the assets, liabilities and/or obligations of
a Person (the “Dividing Person”) among two or more Persons (whether pursuant to
a “plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.”

““Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.”

““Early Opt-in Election” means the occurrence of:

(1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to

5

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.12 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.”

““Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.”

““Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.”

““QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

““QFC Credit Support” has the meaning assigned to it in Section 9.21.”

““Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.”

““Second Amendment” means that certain Second Amendment to the Credit Agreement
dated as of the Second Amendment Effective Date.”

““Second Amendment Effective Date” has the meaning assigned to the term in the
Second Amendment.”

““SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.”

““SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.”

““Supported QFC” has the meaning assigned to it in Section 9.21.”

““Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.”

““Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.”

““U.S. Special Resolution Regime” has the meaning assigned to it in Section
9.21.”

“"Withholding Agent" means the Borrower and the Administrative Agent.”

2.3Section 1.08 (Interest Rates; LIBOR Notification).  Article I of the Credit
Agreement is hereby amended to add a new Section 1.08 as follows:

“Section 1.08

Interest Rates; LIBOR Notification.  The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate (“LIBOR”). LIBOR is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the

6

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting LIBOR. As a result, it is possible that commencing
in 2022, LIBOR may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of LIBOR. In the event a Benchmark
Transition Event occurs, Section 2.12(c) of this Agreement provides a mechanism
for determining an alternative rate of interest. The Lender will notify the
Borrower, pursuant to Section 2.12(c), in advance of any change to the reference
rate upon which the interest rate of Eurodollar Loans is based. However, the
Lender does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to LIBOR or other rates in the definition of “LIBO Rate” or with respect
to any alternative, successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of the LIBO Rate or have the same
volume or liquidity as did LIBOR prior to its discontinuance or unavailability.”

2.4Section 2.07 (Termination and Reduction of Commitments; Increase in Revolving
Commitments).  Section 2.07 of the Credit Agreement is hereby amended to delete
clauses (e) and (f) thereof in their entirety.

2.5Section 2.12 (Alternate Rate of Interest; Illegality).  Section 2.12 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“SECTION 2.12.

Alternate Rate of Interest; Illegality.

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through an Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into a ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a ABR Borrowing.

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender

7

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or convert all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrower will also pay
accrued interest on the amount so prepaid or converted.

(c)If  a Benchmark Transition Event occurs, then the Lender may, by notice to
Borrower, select an alternate rate of interest for the LIBO Rate that gives due
consideration to the then-evolving or prevailing market convention for
determining a rate of interest for loans in US Dollars at such time (the
“Alternate Rate”); Borrower acknowledges that the Alternate Rate may include a
mathematical adjustment using any then-evolving or prevailing market convention
or method for determining a spread adjustment for the replacement of the LIBO
Rate. For avoidance of doubt, all references to the LIBO Rate shall be deemed to
be references to the Alternate Rate when the Alternate Rate becomes effective in
accordance with this section. In addition, the Lender will have the right, from
time to time by notice to Borrower to make technical, administrative or
operational changes (including, without limitation, changes to the definition of
“CB Floating Rate”, the definition of “Interest Period”, timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Lender decides in its reasonable discretion may be appropriate
to reflect the adoption and implementation of the Alternate Rate. The Alternate
Rate, together with all such technical, administrative and operational changes
as specified in any notice, shall become effective at the later of (i) the fifth
Business Day after the Lender has provided notice to the Borrower (the “Notice
Date”) and (ii) a date specified by the Lender in the notice, without any
further action or consent of the Borrower, so long as Lender has not received,
by 5:00pm Eastern time on the Notice Date, written notice of objection to the
Alternate Rate from the Borrower. Any determination, decision, or election that
may be made by the Lender pursuant to this section, including any determination
with respect to a rate or adjustment or the occurrence or non-occurrence of an
event, circumstance or date, and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its sole discretion and without consent from the Borrower. Until an Alternate
Rate shall be determined in accordance with this section, the interest rate
shall be equal to the sum of (a) the greater of (x) Prime Rate and (y) 2.50%,
plus (b) the Applicable Rate with respect to the appropriate “ABR Spread”
specified within such Applicable Rate definition.  In no event shall the
Alternate Rate be less than zero.

(d)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.12, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.12.

(f)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into a ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such

8

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

Borrowing shall be made as a ABR Borrowing.”

2.6Section 2.15 (Taxes).  Section 2.15 of the Credit Agreement is hereby amended
by amending and restating clause (a) thereof in its entirety as follows:

“(a)

Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.”

2.7Section 3.11 (Disclosure).  Section 3.11 of the Credit Agreement is hereby
amended to add a new clause (b) as follows:

“(b)

As of the Second Amendment Effective Date, the information included in the
Beneficial Ownership Certification provided on or prior to the Second Amendment
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.”

2.8Section 5.01 (Financial Statements and Other Information).  Section 5.01 of
the Credit Agreement is hereby amended by amending and restating clause (j)
thereof in its entirety as follows:

“(j)

promptly following any request therefor, (x) solely to the extent there are any
outstanding Borrowings at such time and solely to the extent then available,
internally prepared monthly financial statements, (y) such other information
regarding the operations, changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender (through Administrative Agent) may reasonably request and (z) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.”

2.9Section 5.02 (Notices of Material Events).  Section 5.02 of the Credit
Agreement is hereby amended to add a new clause (f) as follows:

“(f)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.”

2.10Section 5.04 (Payment of Obligations).  Section 5.04 of the Credit Agreement
is hereby amended by amending and restating Section 5.04 thereof in its entirety
as follows:

“SECTION 5.04

Payment of Obligations.  Each Loan Party will, and will cause each Subsidiary
to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) such Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.”

2.11Section 5.13 (Post-Closing Requirements).  Section 5.13 of the Credit
Agreement is hereby amended by amending and restating Section 5.13 thereof in
its entirety as follows:

9

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

“SECTION 5.13

Post-Closing Requirements.

(a)

Within sixty (60) days of the Second Amendment Effective Date (or such later
date as the Administrative Agent shall agree), the Loan Parties will use
commercially reasonable efforts to deliver Collateral Access Agreements with
respect to the leased properties listed on Exhibit A to the Second Amendment.

(b)

Within sixty (60) days of the Second Amendment Effective Date (or such later
date as the Administrative Agent shall agree), the Loan Parties will use
commercially reasonable efforts to deliver bailee waivers with respect to the
properties listed on Exhibit B to the Second Amendment.”

2.12Section 6.01 (Indebtedness).  Section 6.01 of the Credit Agreement is hereby
amended by amending and restating subsection (i) thereof in its entirety as
follows:

“(i)other unsecured Indebtedness, including Indebtedness of any Loan Party in
respect of any earn-outs or similar deferred payments in connection with any
Permitted Acquisition and any Permitted Convertible Indebtedness, in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;”

2.13Section 6.01 (Indebtedness).  Section 6.01 of the Credit Agreement is hereby
amended by deleting subsection (o) at the end thereof.

2.14Section 6.03 (Fundamental Changes).  Section 6.03 of the Credit Agreement is
hereby amended by adding a new subsection (f) at the end thereof, as follows:

“(f)No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent.  Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.12 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.”

2.15Section 6.12 (Financial Covenants).  Section 6.12 of the Credit Agreement is
hereby amended by amending and restating clause (a) thereof in its entirety as
follows:

“(a)Total Leverage Ratio.  The Borrower will not permit the Total Leverage
Ratio, as of the last day of any fiscal quarter ending during any period set
forth below, to be greater than the ratio set forth below opposite such period:

Period

Ratio

Effective Date through August 31, 2020

5.50:1.00

November 30, 2020 through February 28, 2021

5.00:1.00

May 31, 2021 and each period thereafter

  4.50:1.00”

 

2.16Article VIII (The Administrative Agent).  Article VIII of the Credit
Agreement is hereby amended by adding a new Section 8.11 as follows:

“Section 8.11Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

10

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

(c)The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”

2.17Section 9.02 (Waivers; Amendments).  Section 9.02 of the Credit Agreement is
hereby amended to amend and restate clause (b) thereto in its entirety as
follows:

(b)Subject to Section 2.12(c), 2.12(d) and Section 9.02(e) below, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the

11

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

consent of the Required Lenders; provided that no such agreement shall (A)
increase the Commitment of any Lender without the written consent of such Lender
(including any such Lender that is a Defaulting Lender), (B) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (C) postpone any scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (D) change Section 2.16(b) or (d) in a manner that would alter
the ratable reduction of Commitments or the manner in which payments are shared,
without the written consent of each Lender (other than any Defaulting Lender),
(E) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (F) change Section 2.18, without
the consent of each Lender (other than any Defaulting Lender), (G) release any
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), or (H) except as provided in
clause (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral without the written consent of each Lender
(other than any Defaulting Lender); provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be (it
being understood that any amendment to Section 2.18 shall require the consent of
the Administrative Agent and the Issuing Bank); provided further that no such
agreement shall amend or modify the provisions of Section 2.05 or any letter of
credit application and any bilateral agreement between the Borrower and the
Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively.  The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.  Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.”

2.18Section 9.04 (Successors and Assigns).  Section 9.04 of the Credit Agreement
is hereby amended by amending and restating clause (iii) of Section 9.04(b)
thereof in its entirety as follows:

“(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.”

2.19Section 9.04 (Successors and Assigns).  Section 9.04 of the Credit Agreement
is hereby amended by amending and restating the last sentence of clause (iv) of
Section 9.04(b) thereof in its entirety as follows:

“The Register is intended to cause any Commitment, Loan, Letter of Credit or
other obligations hereunder

12

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

or under any Loan Document to be in registered form within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and under Sections
5f.103-1(c) and 1.871-14(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the proposed United States Treasury Regulations.”

2.20Section 9.04 (Successors and Assigns).  Section 9.04 of the Credit Agreement
is hereby amended by adding language to the end of the antepenultimate sentence
of the paragraph at the end of Section 9.04(c) thereof as follows:

“and Section 1.163-5(b) of the proposed United States Treasury Regulations.”

2.21Section 9.21 (Acknowledgments Regarding Any Supported QFCs).  Article IX of
the Credit Agreement is hereby amended by adding a new Section 9.21 as follows:

SECTION 9.21.

Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements
or any other agreement or instrument that is a QFC (such support “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Administrative Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

13

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

4.Representations and Warranties.  To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower and each Loan Party hereby represents and
warrants to Administrative Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower and each Loan Party has the power and authority to execute and
deliver this Amendment and to perform its obligations under the Credit
Agreement, as amended by this Amendment;

4.3The organizational documents of Borrower and each Loan Party delivered to
Administrative Agent and Lenders on the Second Amendment Effective Date, or
subsequent thereto, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4The execution and delivery by Borrower and each Loan Party of this Amendment
and the performance by Borrower and each Loan Party of its obligations under the
Credit Agreement, as amended by this Amendment, have been duly authorized;

4.5The execution and delivery by Borrower and each Loan Party of this Amendment
and the performance by Borrower and each Loan Party of its obligations under the
Credit Agreement, as amended by this Amendment, do not and will not contravene
in any material respects (a) any law or regulation binding on or affecting
Borrower or any Loan Party, (b) any contractual restriction with a Person
binding on Borrower or any Loan Party, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower or any Loan Party, or (d) the organizational documents of
Borrower or any Loan Party;

4.6The execution and delivery by Borrower and each Loan Party of this Amendment
and the performance by Borrower and each Loan Party of its obligations under the
Credit Agreement, as amended by this Amendment, do not require any order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by any governmental or public body or
authority, or subdivision thereof, binding on Borrower or any Loan Party, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; and

4.7This Amendment has been duly executed and delivered by Borrower and each Loan
Party and is the binding obligation of Borrower and each Loan Party, enforceable
against Borrower and such Loan Party in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall become effective as of the date first
written above only upon satisfaction in full in the discretion of the
Administrative Agent of each of the following conditions (the “Second Amendment
Effective Date”):

6.1The Administrative Agent shall have received a copy of this Amendment duly
executed and delivered by all of the Lenders, the Borrower, each other Loan
Party and the Administrative Agent;

6.2The Administrative Agent shall have received an updated perfection
certificate covering the Loan Parties and their Subsidiaries as of the Second
Amendment Effective Date in form and substance satisfactory to the
Administrative Agent;

14

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

6.3The representations and warranties of or on behalf of the Loan Parties in
this Amendment are true, accurate and complete (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) on and as of the Second Amendment Effective
Date;

6.4To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, upon the written request of any Lender, the
Administrative Agent shall have received a Beneficial Ownership Certification in
relation to the Borrower (provided that, upon the execution and delivery by such
Lender of its signature page to this Amendment, the condition set forth in this
Section 6.4 shall be deemed to be satisfied);

6.5The Administrative Agent shall have received updated IP Security Agreements
from each Loan Party;

6.6The Loan Parties shall have paid all outstanding costs and expenses owed to
the Administrative Agent pursuant to Section 9.03 of the Credit Agreement,
including, without limitation, all reasonable fees, charges and disbursements of
counsel for the Administrative Agent; and

6.7The Administrative Agent shall have received all other documents or materials
requested by the Administrative Agent, in each case, in form and substance
reasonably acceptable to the Agent.

7.Ratification, etc.  Except as expressly amended or otherwise modified hereby,
the Credit Agreement, each other Loan Document and all documents, instruments
and agreements related thereto are hereby ratified and confirmed in all respects
and shall continue in full force and effect.  This Amendment shall constitute a
Loan Document.  The Loan Parties hereby ratify and reaffirm the validity and
enforceability of all of the Liens and security interests heretofore granted and
pledged by the Loan Parties pursuant to the Loan Documents to which it is a
party to the Administrative Agent, on behalf and for the benefit of the Lenders,
as collateral security for the Secured Obligations, and acknowledge that all of
such Liens and security interests, granted, pledged or otherwise created as
security for the Secured Obligations continue to be and remain collateral
security for the Secured Obligations from and after the Second Amendment
Effective Date.  

8.Reference to and Effect on the Credit Agreement.

8.1Upon the effectiveness of this Amendment, (A) each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby and (B) each reference in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.

8.2Except as specifically waived, amended or otherwise modified above, the terms
and conditions of the Credit Agreement and any other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect and are hereby ratified and confirmed.

8.3The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender under the Credit Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

9.Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.

[Balance of Page Intentionally Left Blank]

 

15

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

CALAMP CORP., as Borrower

 

By:

Name:

Title:

 

 

CALAMP WIRELESS NETWORKS CORPORATION, as a Loan Guarantor

 

By:

Name:

Title:

 

 

SYNOVIA SOLUTIONS LLC, as a Loan Guarantor

 

By:

Name:

Title:

 

 

 



[Signature Page to Second Amendment to Credit Agreement]

WEST\289872035.1

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent and Issuing
Bank

 

By:

Name:

Title:

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

WEST\289872035.1

--------------------------------------------------------------------------------

 

Exhibit A

 

1.15635 Alton Parkway, Suite 250, Irvine, CA 92618

2.2200 Faraday Avenue, Suite 220, Carlsbad, CA 92008

3.1301 W. President George Bush Hwy, Suite 300, Richardson, TX 75080

4.2400 N. Glenville Drive, Suite 225B, Richardson, TX 75082

5.9330 Priority Way West Drive; Indianapolis, IN 46240

 

 

 

WEST\289872035.1

--------------------------------------------------------------------------------

 

Exhibit B

 

 

1.Cystera - Boston Datacenter (BO2) 1 First Street, Waltham, MA 02451-1105

2.Cystera - Irvine Datacenter (OC2) 17836 Gillette Avenue, Irvine, CA

3.Equinix Ashburn VA Data Center (DC6) 21721 Giligree Ct., Ashburn, VA 20147

4.MultaCom - Los Angeles Data Center 707 Wilshire Boulevard, Los Angeles, CA
90017

5.Century Link (was Savvis /Quest) 22810 International Drive, Sterling, VA 20147

6.Expeditors International, 1130 E. Watson Center Rd., Carson, CA 90745

7.Celestica LLC, 11 Continental Blvd, Bldg 300, Suite 103 Merrimack, NH 03054

8.MobilTech Global Services, LLC 4710 Mercantile Drive, Fort Worth, Texas 76137

 

WEST\289872035.1